DISMISSED and Opinion Filed February 5, 2020




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01346-CR
                                      No. 05-19-01347-CR
                            WILLIAM JEREMY NUTT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 401-80013-2014 & 401-80012-2014

                             MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Osborne
       Before the Court is appellant’s January 21, 2020 motion to dismiss these appeals. The

motion is signed by appellant and counsel. See TEX. R. APP. P. 42.2(a). We grant the motion and

dismiss the appeals.




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191346F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WILLIAM JEREMY NUTT, Appellant                   On Appeal from the 401st Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-01346-CR       V.                      Trial Court Cause No. 401-80013-2014.
                                                  Opinion delivered by Justice Osborne,
 THE STATE OF TEXAS, Appellee                     Justices Schenck and Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 5, 2020




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WILLIAM JEREMY NUTT, Appellant                   On Appeal from the 401st Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-01347-CR       V.                      Trial Court Cause No. 401-80012-2014.
                                                  Opinion delivered by Justice Osborne,
 THE STATE OF TEXAS, Appellee                     Justices Schenck and Reichek participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 5, 2020




                                            –3–